Citation Nr: 1200239	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from April 29, 1999.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 1986. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an August 1999 rating decision in which the RO denied the Veteran's claim of a rating in excess of 10 percent for tinea pedis.  In March 2000, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2000.

In April 2001, the Board remanded the claim then on appeal to the RO for further action, to include additional development of the evidence.  After completing the requested action, the RO granted an increased rating of 30 percent for tinea pedis, effective April 13, 1998 (as reflected in a January 2002 supplemental SOC (SSOC)) and rating decision).  The SSOC indicates that the effective date was assigned based on an outpatient treatment record showing increased disability.  The RO then returned the matter on appeal to the Board for further consideration. 

In October 2003, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC granted an increase to a 50 percent disability rating, effective April 29, 1999, the date of the Veteran's claim.  Such action was reflected in a September 2004 rating decision.

Thereafter, the Veteran filed a NOD with the September 2004 rating decision in January 2005.  A SOC was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in July 2006. 
Subsequent SSOCs, dated in April 2008, January 2009, April 2009, August 2009, and June 2011, continued the 50 percent rating for tinea pedis. 

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

During the Board hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence includes a February 2010 article about tinea pedis and its complications, a VA treatment record dated in November 2006, and a private treatment record dated in March 2010.  See 38 C.F.R. §§ 20.800 , 20.1304 (2011).

In May 2011, the Board denied the Veteran's claim for a rating in excess of 30 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b), from April 13, 1998, through April 28, 1999.  At that time, the Board also remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the matter of a rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from April 29, 1999, for further action, to include additional development of the evidence.

After accomplishing further action, the RO denied the remaining claim on appeal. The Board notes that, in the June 2011 SSOC, the AMC erroneously listed the matter on appeal as entitlement to a rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from April 13, 1998.  However, as noted above, the matter remaining on appeal pertains to the period from April 29, 1999.  As this time period is later than the period identified by the AMC, the Veteran is not prejudiced by the AMC's error in the identification of the pertinent period.

The Board's decision addressing the claim for a rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) , from April 29, 1999 tinea pedis, is set forth below.  The claim for a TDIU-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the March 2010 hearing, the Veteran raised the issues of service connection for boils and bone spurs of the feet, claimed as secondary to his service-connected tinea pedis.  In addition, the Veteran raised the issue of increased ratings for neuropathy of the right and left feet, each rated 10 percent disabled.  In May 2010, the Board referred these claims to the RO for appropriate action.  However, since a review of the claims file shows that these claims have not been addressed by the RO, they are not properly before the Board, and are thus again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since April 19, 1999, the Veteran's service-connected tinea pedis has affected no more than 9 percent of the Veteran's exposed skin and total body surface area and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

3.  At no point since April 19, 1999 has the Veteran's tinea pedis been shown to present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) , since April 29, 1999, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2004 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The July 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  That letter also provided notice of the applicable rating criteria used to evaluate the Veteran's disability.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the August 2009 and June 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's private treatment records, VA treatment records, and the reports of VA examinations in September 2001, February 2004, June 2006, January 2010, and February 2010.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).

Here, as indicated above, pertinent to the current claim for increase, the RO has already assigned staged ratings for the Veteran's tinea pedis; hence the Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.  As indicated, in a May 2010 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for tinea pedis prior from April 13, 1998, through April 28, 1999.  Therefore, only the 50 percent rating assigned for the period from April 29, 1999, is currently under consideration.

The Board notes that, effective August 30, 2002, the portion of the rating schedule for evaluating skin disabilities was revised.  See 67 Fed. Reg. 49596 -49599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003). 

Here, as indicated above, for the period from April 29, 1999, the Veteran's tinea pedis has been rated as 50 percent disabling under Diagnostic Code 7813.  Under former Diagnostic Code 7813, as in effect prior to August 30, 2002, dermatophytosis is to be rated, unless otherwise provided, as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.

Under former Diagnostic Code 7806, as in effect prior to August 30, 2002, eczema is rated 30 percent disabling for constant exudation or itching, extensive lesions, or marked disfigurement.  A maximum 50 percent rating required or ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118.

In this case, the Board note that the current 50 percent rating is the maximum allowable under the former provisions of Diagnostic Code 7806 (effective prior to August 30, 2002).  Hence, there is no basis for an increased rating for tinea pedis prior to August 30, 2002.

Under the revised criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2011).

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that, for the period from April 29, 1999, a rating in excess of 50 percent for the Veteran's service-connected tinea pedis of both feet is not warranted.

VA treatment records dated in December 1999 indicate that the Veteran complained of skin irritation and bleeding feet treated with Lotrimin cream, Benadryl, and Lambswool.

VA treatment records dated in February 2000 indicate the Veteran's complaint of painful interdigital macerations that showed no improvement with oral and topical medications.  Examination of the feet revealed white keratotic lesions between the digits of both feet which were very painful without evidence of infection.  The assessment was heloma molles of both feet which were debrided.  A March 2000 report indicates complaint of foot rashes and toe webs with intense itching.  Examination of the feet revealed erythematous/scaly rashes with ulcers and toe web.  The impression was dermatophytosis of the feet for which the Veteran was prescribed Mycelex cream, Lubriderm, and Benadryl caplets.

Private treatment records include a March 2000 report that indicates complaints of itching and a bilateral foot rash.  The Veteran was diagnosed with severe mycosis and tinea pedis at the entire plantar and lateral aspect of his right foot involving all web spaces.  At that time, the rash was treated with Mycelex, Lotrimin cream, Castellani paint, Fulvicin, Keflex, and Spectazole cream.

VA treatment records dated in October 2000 indicate that the Veteran had a tender and painful plantar and interdigital scaly rash of both feet and was visibly in pain when he walked.  The assessment was severe tinea pedis for which he was prescribed Lamisil cream.  His physician recommended light duty at the post office and advised against prolonged standing and walking until the skin lesions were healed.  The Veteran did indicate that his symptoms were partially relieved by over-the-counter medications.  In November 2000, he was diagnosed with severe and chronic tinea pedis.  He was prescribed Ketoconazole cream and told to continue using Lamisil cream.  Light duty was again recommended.  The Veteran indicated that his rash was slowly resolving.

VA treatment records dated in January 2001 indicate that the Veteran could not wear shoes and missed one week of work due to painful and swollen feet.  He was diagnosed with severe tinea pedis and had lesions between the fourth and fifth toes on his right foot and between all toes on the left foot.  Light duty was recommended and he was advised to soak his feet in a solution of Peroxide and Borax and continue the use of Lamisil cream and Ketoconazole cream.  In March 2001, he was diagnosed with severe tinea pedis and plantar calluses and prescribed Robaxin.  Records dated in April 2001 indicate complaints of bilateral plantar and interdigital foot pain and an inability to stand.  The Veteran indicated that treatment of his condition with Lamisil and Lotrimin creams was unsuccessful.  He had severe tinea pedis, hyperkeratosis, and maceration of the toes which had progressively worsened over the years and was made worse by wearing leather shoes at work which caused his feet to perspire and remain wet.  His physician opined that the Veteran was permanently disabled due to his condition and advised against wearing leather shoes for more than one or two hours at a time.  The Veteran was told to avoid employment which required him to be on his feet.  He was prescribed Drysol and was advised to wear cotton socks.

Private treatment records dated in June 2001 indicate complaints of bilateral stinging and burning sensation between the toes with tenderness of the great toe and pain in the bottom of the Veteran's feet.

A September 2001 VA treatment record indicates that the Veteran was prescribed Lidex ointment, Mycelex, and Doxycycline.

The Veteran was afforded a VA dermatology examination in September 2001 at which time he complained of itchy, tender sores and warts on his soles which had recently worsened.  His current treatment included Lamisil cream and his symptoms included pruritus and pain.  On examination, there was a callosity on the right great toe which was tender without erythema or warmth.  His soles had interdigital maceration which was white and not denuded.  There were pitted hyperkeratotic moist plaques on his soles which were especially prominent on the balls of his feet and heels.  There was also scaling on the bilateral medial ankles.  There were no associated systemic or nervous manifestations.  The Veteran was diagnosed with tender clavus, pitted keratolysis, intertrigo, and possible tinea pedis.

VA treatment records dated in November 2001 indicate that the Veteran complained of a small amount of bleeding between the toes of the right foot and indicated that his condition had improved with Mycelex.  However, his physician stated that he was unable to work until his rash cleared enough to allow him to wear leather shoes.  Treatment included Lidex ointment, Mycelex, and Doxycycline.
VA treatment records dated in March 2002 indicate complaints of bilateral foot swelling and dermatophytosis with dyshidrotic eczematous dermatitis of the feet and ankles.  There were blistering plantar lesions on the heels and between the toes.  The Veteran was diagnosed with dyshidrotic eczematous dermatitis.  Records dated in June 2002 indicate complaints of chronic pain between the toes and along the plantar aspect of the feet.  Pain improved with Keflex and Polysporin powder.  The Veteran's physician stated that he remained unable to work as a postal clerk until his foot disease had resolved.  A July 2002 report indicates that the Veteran saw minimal improvement of his rash with Lamisil cream and Castellani Paint.  The assessment was tinea pedis with secondary bacterial infection between toes.  He was prescribed Econazole cream and Cipro and was advised to use vinegar and water soaks and spacers between the toes.  In October 2002, the Veteran complained of dermatophytosis and dyshidrotic eczematous dermatitis of the feet and ankles.  It was noted that he medically retired from the post office two weeks ago.

VA treatment records dated in January 2003 reflect treatment for chronic interdigital pruritus and pain which prevented the Veteran from working as a postal clerk because he was unable to remain on his feet for prolonged periods of time due to foot pain.  Examination of the feet revealed interdigital maceration and tinea pedis lesions with scaly vesiculo papular pruritic lesions that extended to the ankles and plantar aspect of the feet.  Tender plantar calluses were also noted.  The Veteran was diagnosed with tinea pedis.  In October 2003, he complained of dermatophytosis with dyshidrotic eczematous dermatitis/tinea pedis of the feet and ankles.  Foot pain was relieved with Naprosyn and the Veteran wore open-toed shoes to prevent maceration.  Examination of the feet indicated macerated tinea pedis lesions between the toes diagnosed as dermatophytosis with dyshidrotic eczematous dermatitis/tinea pedis of the feet and ankles.  He required the use of open-toed shoes or sandals along with medication to control his skin disorder.

VA treatment records dated in February 2004 indicate that the Veteran used Lamisil cream, vinegar and water soaks, Castellani paint, Thymol in alcohol, and Lambswool.  On examination of the feet, there was maceration between all toes and mild scales on the sides of the feet.  The assessment was hyperkeratosis for which the Veteran was prescribed Urea cream and told to continue using vinegar and water soaks, Thymol in alcohol, Lamisil cream, and Atarax.

On VA skin diseases examination in February 2004, the Veteran described a constant course of scaling on the feet for the past twenty years with some waxing and waning.  The condition was slightly painful and pruritic, although there had not been any systemic symptoms.  He tried vinegar and water soaks as well as Castellani paint and Lamisil cream without much success.  On physical examination, the bottom of the feet had mild erythema and pronounced scaling.  Scaling was also present interdigitally.  Toenails were mildly discolored and thickened but there was no scarring.  The Veteran was diagnosed with tinea pedis.

VA treatment records dated in April 2005 indicate a resolving interdigital rash of the toes.  The Veteran was advised to use Urea cream and foot soaks as needed.  In June 2006, examination of the feet revealed a chronic rash between the toes with plantar calluses.

The Veteran underwent a VA skin diseases examination in June 2006 at which time he presented with a history of foot problems since 1979 during service.  He complained of itching, scaling, bleeding, and pain between the toes with raw lesions.  Treatment consisted of Lamisil, Castellani paint, and washes.  The Veteran indicated that some days his feet were too sore to walk on.  He was prescribed oral Lamisil in 2003 for an unknown period of time without side effects.   The condition affected the Veteran's ability to walk and made him self-conscious and required him to wear enclosed shoes..  Examination of the Veteran's soles indicated severe hyperkeratosis, significant maceration, and fissuring of the heels.  pad.  White thick macerated scaly debris was between the toes.  No ulceration or bleeding was noted.  The disease involved 60 percent of each foot and only 3 of the body surface area.  There were no systemic manifestations.  The Veteran experienced pain on examination with manipulation of toes and walked gingerly due to pain.  The assessment was onychomycosis and tinea pedis with dermatophytosis complex interdigitally.  The examiner indicated that the Veteran's disability was refractory to multiple therapies and caused him day-to-day physical as well as psychological disability including but not limited to an inability to wear certain shoes, difficulty walking and exercising, and embarrassment.  However, the examiner stated that the disease had not required systemic immunosuppressive therapy such as corticosteroids.  The examiner recommended a course of oral Lamisil for three to six months, possibly oral antibiotics, continued topical daily therapy, podiatry and dermatology follow-up examination, and the use of open-toed shoes.

VA treatment records include a November 2006 report at which time the Veteran's physician opined that this chronic foot rash prevented him from working in any capacity.  He was prescribed Terbinafine and Urea cream.  On examination of the feet, there were onychomycotic nails, chronic tinea pedis, and a rash between the toes and the plantar aspect of the feet.  The assessment was onychomycosis, dermatophytosis, dyshidrotic eczematous dermatitis, and tinea pedis which required open-toed shoes.

The Veteran submitted an October 2008 private medical report which indicates that he had been off work from the United States Postal Service since 2001 secondary to bilateral foot pain the forefoot and toes.  He suffered from a chronic fungal infection to his forefoot and toes particularly in the web spaces between the toes and had undergone a bone spur resection of the right fourth toe in 1999.  He had developed chronic inflammation and swelling of the bilateral forefoot with chronic skin changes from chronic infection that precluded weight-bearing activities.  He also developed a post infectious neuritis in the small fibers of both forefeet.  Treatment was deemed palliative since he had a chronic lifelong problem with a fungal infection in his forefeet that had produced disfigurement of both forefeet.  Inspection of his feet indicated marked swelling of the toes with chronic skin changes in the web spaces of all toes consistent with chronic fungal infection, as well as nail bed changes.  Neurologic examination indicated normal motor strength with intact reflexes and normal sensation to pin prick with exception of loss of sensation distally in his forefeet secondary to his skin changes.  The Veteran was diagnosed with chronic fungal infection of both forefeet.  The physician opined that the Veteran had a permanent inflammatory condition involving the toes and forefeet of both feet that would be with him for the balance of his life.  A January 2009 report indicates that the Veteran's skin condition required constant treatment in the form of skin creams.

On VA general medical examination in January 2010, the Veteran complained of calluses and pain in the soles of his feet.

The Veteran underwent a VA feet examination in February 2010, at which time he complained that his tinea pedis had progressively worsened.  Treatment of his disability included use of Castellani paint, Tinactin, and Lamisil topical ointments.  There was no history of hospitalization, surgery, or trauma to the feet.  He was unable to stand longer than fifteen minutes or walk more than one-quarter of a mile.  On examination, there was no evidence of swelling, instability, weakness, or abnormal weight-bearing.  There was evidence of painful motion and tenderness.  There was maceration between the toes and scaling of the toes and plantar skin.  He was diagnosed with bilateral tinea pedis which had no effect on bathing, dressing, toileting, or grooming; a mild effect on chores, shopping, feeding, and driving; and a severe effect on sports, recreation, and traveling.

In June 2010, the AMC asked the VA examiner to clarify the percentages of the Veteran's skin that were affected by tinea pedis.  The examiner noted that only 9 percent of the Veteran's exposed skin and total body surface area were affected by tinea pedis.  The examiner explained that it was difficult to provide this measurement as the Veteran only had involvement in certain areas of the foot and not the entire foot.

The above cited evidence reflects there is no evidence of tinea pedis which covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  In this regard, on VA examination in June 2006, the examiner stated that the disease involved 60 percent of each foot and only 3 of the body surface area.  In a June 2010 addendum to the February 2010 VA examination, another examiner noted that only 9 percent of the Veteran's exposed skin and total body surface area were affected by tinea pedis.  With regard to whether the Veteran's tinea pedis has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, the June 2006 VA examiner stated that the disease had not required systemic immunosuppressive therapy such as corticosteroids.  Under these circumstances, the Board finds that the record presents no basis for assignment of a higher schedular rating under the applicable rating criteria since April 29, 1999.

Additionally, the Board finds that, at no time since April 29, 1999, has the Veteran's tinea pedis been so exceptional or unusual to render the regular schedular criteria inadequate for rating the disability, and to warrant assignment of any higher rating on an extra-schedular basis, pursuant to 38 U.S.C.A. § 3.321 (cited and discussed in the April 2009 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111   (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

As discussed above, the Veteran has stated that, because he is unable to stand on his feet for prolonged periods of time, and medically retired from his position as a postal clerk.  Due to these complaints suggestive of marked interference with employment, in May 2011, the RO forwarded the Veteran's claim file to the Director of Compensation and Pension Services for a determination as to whether a higher rating for tinea pedis on an extra-schedular basis is warranted.

In an undated response to the RO's May 2011 request, the Director of VA's Compensation and Pension Service found that the Veteran's service-connected tinea pedis did not require any hospitalizations, surgical procedures, or emergency room treatment and that there is clearly no unusual or exceptional disability pattern that renders application of the regular criteria impractical pursuant to 38 C.F.R. § 3.321(b) (1).  

In sum, there is no objective evidence to support a finding that the Veteran's tinea pedis, alone, has produced marked interference with employment.   Likewise, the Board notes that while the evidence shows that the Veteran's tinea pedis requires frequent treatment, there is no evidence that it has required any hospitalization.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.

Under these circumstances, the Board must conclude that a rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 50 percent for tinea pedis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from April 29, 1999, is denied.


REMAND

The claims file reflects in a February 2010 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran was furnished notice of this rating decision on February 26, 2010.  In June 2010, the Veteran filed an NOD with this rating decision.  However, the RO has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative a SOC on the claim for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for a TDIU, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


